                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
         MINUTES - DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL / DETENTION ORDER -
                                          NEBBIA HEARING

Case No. CR 18-649                                              CourtSmart Courtsmart                Date: December 11, 2018
Present: The Honorable Charles F. Eick                                                                     , U.S. Magistrate Judge
           Stacey Pierson                                    Claire Kelly
               Deputy Clerk                            Assistant U.S. Attorney                             Interpreter / Language


 USA v. JOSUE CAMACHO                                              Attorney Present for Defendant:
                                                                    Erin Murphy
 ✔ Present
 G               ✔Custody G Bond
                 G                    G Not present                ✔Present G CJA
                                                                   G                    G Retd   ✔ DFPD
                                                                                                 G           G Not present

PROCEEDINGS: DETENTION HEARING
✔ Government’s request for detention is: G
G                                            ✔GRANTED G DENIED G WITHDRAWN G CONTINUED
G Witnesses CST (see separate list).         G Exhibits Marked/Admitted (see separate list).
G Court orders that exhibits be returned to the respective counsel / party of record.
   G See Receipt for Release of Exhibits to Counsel.
G Counsel stipulation to bail.
G Court finds presumption under 18 USC 3142e                                      has not been rebutted.
✔ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate detention order.
G
G Court finds presumption under 18 USC 3142e                                      has been rebutted.
G Court sets bail at: $                                        .        G SEE ATTACHED COPY OF CR-01 BOND FORM
   FOR CONDITIONS OF RELEASE.
G Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary detention.
G Court orders further detention / bail hearing to be set on                                        at              Ga.m. / Gp.m. in
   Courtroom                                          before Judge                                                           .
G Court orders case continued to                               at                 Ga.m. / Gp.m. for                          , in
   Courtroom                                 before Judge                                                                    .
G Release Order Issued - Release No.                                              .
G Other:


PROCEEDINGS:                  G REVIEW / RECONSIDERATION OF BAIL / DETENTION ORDER - BOND HEARING
                              G NEBBIA HEARING

 Hearing on G Plaintiff’s G Defendant’s request for review / reconsideration of bail / detention order had and request is:
                          G GRANTED G DENIED
 Court ORDERS bail as to the above-named defendant G modified to G set at: $
     G SEE ATTACHED COPY OF CR-01 BOND FORM FOR CONDITIONS OF RELEASE.
 G Bond previously set is ordered vacated.
 G Court orders defendant permanently detained. See separate order.
 G Court denies request for bail, defendant shall remain permanently detained as previously ordered.
 G Witnesses CST (see separate list).        G Exhibits Marked / Admitted (see separate list).
 G Court orders that exhibits be returned to the respective counsel / party of record.
     G See Receipt for Release of Exhibits to Counsel.
 G Case continued to                                   at                 G a.m. / G p.m. for
     before Judge                                                                  in Courtroom                      .
 G Nebbia conditions are satisfied and the Government approves the bond package as presented to the Court.
 G Other


 Release Order Issued - Release No.                                                                                   : 02
                                                                                          Deputy Clerk Initials sp

M-46 (06/10)     MINUTES - DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL / DETENTION ORDER - NEBBIA HEARING
